UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM LIGUORI, JR.; TRICIA LIGUORI,
JOSE AGUILAR; and ELIZABETH
MANLEY, each individually and on behalf of
all those similarly situated, : ORDER
Plaintiffs, :
V. : 19 CV 10677 (VB)

 

WELLS FARGO BANK, N.A.,
Defendant.
ween — X

 

 

On March 9, 2020, defendant moved to stay this action pending a decision from the
Judicial Panel on Multidistrict Litigation (“JPML”) on a petition to transfer this action and similar
actions pursuant to 28 U.S.C. § 1407 for consolidated pretrial proceedings in the Northern District
of California or, alternatively, the Eastern District of Washington (the “MDL Petition”).

(Doc. #14). >

The JPML has denied the MDL Petition. See Order Denying Transfer, In re: Wells Fargo
Mortg. Modification Litig. (J.P.M.L. Mar. 30, 2020), ECF No. 42.

Accordingly, it is HEREBY ORDERED:

Defendant’s pending motion to stay is DENIED AS MOOT.

The Clerk is instructed to terminate the motion. (Doc. #14).

Dated: March 30, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
